03-15-00375-CV
                                LORI SCHMID
                           Certified Shorthand Reporter
                               Hays County Court at Law
                           712 S. Stagecoach Trail, Suite 2292
                                San Marcos, Texas 78666
                                       512.393.7740
                                Lori.schmid@co.hays.tx.us
          {___________________________________________________________}



                                                                 Sent via e-mail
Mr. Chris Knowles
3rd Court of Appeals


IN RE: Cause No. 15-0173; Robert M. Zapata, Appellant v Bank of America, N.A., Appellee



Dear Mr. Knowles:

In response to our telephone call this morning, please be advised that the Reporter’s
Record has not been requested as of this date. Our telephone call was the first I
was aware that an appeal had been filed in this matter.

Once the Reporter’s Record is requested, I will respectfully request an extension.

Thank you.


Lori Schmid
Certified Shorthand Reporter